376 F.2d 824
UNITED STATES of America, Appellee,v.Harold ADAMS, Appellant.UNITED STATES of America, Appellee,v.John Lewis LEGRANT, Appellant.
No. 10952.
No. 10953.
United States Court of Appeals Fourth Circuit.
Argued May 1, 1967.
Decided May 11, 1967.

Leroy Nesbitt, Washington, D. C., (Court-appointed counsel) for appellants.
Thomas J. Kenney, U. S. Atty. (Paul M. Rosenberg, Asst. U. S. Atty., on brief), for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Convictions of bank robbery, punishable under 18 U.S.C. § 2113(a), (b), (d) and (f), led to sentences of imprisonment upon Harold Adams and John Lewis Legrant, and they now appeal. The errors assigned for reversal go to the rulings of the District Court admitting challenged evidence, and permitting a Federal Bureau of Investigation agent to remain in the courtroom, to aid the prosecuting attorney, after exclusion of all other witnesses.


2
On review of the record we find no fault in the rulings. The questioned testimony was unquestionable, and the exception in the sequestration was allowed with complete protection of the accused from prejudice.


3
Affirmed.